Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 7, 9-13 and 15-28 are all the claims.
2.	Claims 6 and 8 are canceled and Claims 1 and 7 are amended in the Reply of 3/11/2022.

Election/Restrictions
3.	Applicant’s election of species for

    PNG
    media_image1.png
    147
    628
    media_image1.png
    Greyscale
in the reply filed on 3/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	The non-elected species of Claims 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.
5.	Claims 1, 3, 7, 9-13 and 15-28 are the claims under examination.
 

Information Disclosure Statement
6.	The IDS’ of 4/8/2020 and 9/28/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., OctetRed, Sepharose, Tris, Tween, Herceptin, Erbitux, Avastin, Genasense, ImmunoMaxisorp, QIAquick, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 91. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
c) The specification contains numerous typographical errors, e.g., “2*106/ml” (p. 78), “0,5-2*10E” (p. 81) and “1*105” and “2.5*106” (p. 106).
d) Table 1 for the anti-CD47 VHH domains in the specification contains amino acid sequences > 4 amino acids in length and which are not identified by sequence identifier as required by and pursuant to 37 CFR 1.182-1.185.
e) Table 3 for the asymmetric bispecific constructs in the specification contains amino acid sequences > 4 amino acids in length and which are not identified by sequence identifier as required by and pursuant to 37 CFR 1.182-1.185.
Appropriate correction is required.
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Bispecific Antibodies with Specific Binding to CD47 and PD-L1.

Claim Objections
9.	Claims 1, 3, 7, 9-13 and 15-28 are objected to because of the following informalities:  
a) 1, 3, 7, 9-13 and 15-28 recite a monoclonal antibody having two separate binding sites for two different antigens but does not mention the antibody being bispecific. The specification teaches “bispecific” antibodies throughout its entire contents for the anti-CD47 x anti-PD-L1 antibody of the invention.
b) Claim 1 fails to include “and” between the elements for the CDR2 and CDR3 species.
c) Claim 3 recites the phrase “characterized in that” for two instances and recites “(ii) at least one of:” without reference to the antibody.  Amending the claim to recite that the antibody includes (i) or (ii) and removing the duplicate phraseology could overcome the objection.
d) Claim 13 fails to include an article for any one of the species recited in elements (i) and (ii), e.g., “a Fab”. The claim recites in the Markush group “or isolated VH or VHH mono-domains” which is to suggest that the others species in the Markush group are not isolated. IN addition, the duplicate “or” for the Markush is a typographical error.
e) Claim 15 recites “and/or T cell-mediated cytotoxicity the ratio of cells bearing CD47 and/or PD-L1 antigens on the surface” and is missing some descriptor between “cytotoxicity” and “the ratio of cells.”
f) Claim 16 is missing articles for the phrase “without the mutation or the modification.”
g) Claim 23 recites “if necessary” where the preferred phrase is understood as being “optional”. The phrase “of the obtained antibody” is not necessary to state “obtained” since the final step of the method is for isolating and purifying the antibody.
h) Claims 25 and 27 recite the full name of a disease and the parenthetical acronym in reverse order, e.g., “CRC (colorectal cancer)”. Ordinarily, the full name precedes the acronym and where the acronym is in parentheses rather than the full name.
i) Claims 25 and 27 recite “cancer of unknown primary” which appears to be a typographical error.
j) Claim 1 recites “wherein CDR1, is a sequence that is”, “wherein CDR2 is a sequence” and “wherein CDR3 is a sequence.” Correction to one phraseology but not both is appreciated. For example, Claim 7 recites “wherein CDR1 is a sequence that is”, “wherein CDR2 is a sequence that is” and “wherein CDR3 is a sequence that is.”
k) Claims 7 and 9-10 recites "the light chain variable domain" in depending from generic Claim 1 that makes no reference to a light chain variable domain for the CD47 binding site as defined in the generic antibody.  This appears to be a typographical error where the phrase should state "a light chain variable domain."
l) Claims 11-12 recite “the heavy chain variable domain” and “the light chain variable domain” for the anti-PD-L1 binding portion of Claim 1 and should be corrected to recite “a heavy chain variable domain” and “a light chain variable domain.”
m) Claims 11-12 recite “as follows” and “the following”, respectively, which does not provide additional meaning or context to the claimed subject matter.
n) Claims 1, 3, 7, 9-13 and 15-28 recite “selected from the following group of” in Claims 1, 7, and 9-10 which appear to set forth closed language in the manner of a Markush group under MPEP 2117. The term “following” is not additive to the language for a Markush group.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Claim 17 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 1, 3, 7, 9, 11, 13 and 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any antibody that recognizes CD47 and comprises any combination of VH CDR1, CDR2 and CDR3 so long as one of each of the CDRs is selected from the corresponding group of sequences of SEQ ID NOs for a single domain VH of the corresponding CD47 binding domain. Claim 1 is directed a genus of at least one PD-L1 binding site. Written description may be met in two ways: providing a representative number of species of the genus or providing distinguishing characteristics of the genus such that it conveys possession of the genus.
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (CD47 and/or PD-L1) and envisage the combination of CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. Even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Kim et al. (PTO 892 form) providing that introducing any large number of mutations into human sdAbs will not necessarily result in those with desired biophysical properties, e.g., solubility, binding specificity, non-aggregation, thermo-stability, etc. Instead they propose a practical workflow for selecting sdAb, which does not remove the unpredictability from the equation in generating these kinds of antibody fragments with desired biophysical properties:


    PNG
    media_image2.png
    676
    507
    media_image2.png
    Greyscale
From Henry et al. (PTO form 892) it is known that antigen-specific human autonomous VH/VL sdAbs do NOT exist in nature, and are most commonly isolated from synthetically randomized in vitro display libraries. These molecules are notoriously unstable and aggregation prone, which probably negatively impacts the selection of antigen-specific binders from synthetic VH/VL sdAb libraries. Synthetic human VH/VL sdAb libraries performed unpredictably, yielding monomeric antigen-specific binders against some targets but not others. It is virtually certain that some of the challenges of human synthetic VH/VL sdAbs relate to fundamental tradeoffs between stability and sequence diversity. There is no necessary reason why rare autonomous rearranged human VH sdAbs should be compatible with any CDR sequence; rather, it should be expected that these molecules rely chiefly on particular CDR sequences for their solubility and stability, given that human VH and VL domains have evolved to be paired with one another, occluding a hydrophobic surface between the two domains. 

In this case, independent claim 1 requires anyone CDR1-3 selected from amongst one of SEQ ID NO 1-4, SEQ ID NO 6-15 and SEQ ID NO 17-20, respectively, to generate a CD47-binding single VH domain (absent a light chain pairing). The specification teaches Screening of 2400 clones resulted in 265 scFv and VHH clones demonstrating said 5-fold exceeding in the signal over the background. Said panel of positive clones5 produced 27 antagonistic clones capable of blocking the interaction between SIRP-Fc ligand (BIOCAD) and human CD47-Fc receptor. The nucleotide sequence of positive clone genes was determined by Sanger sequencing on 3130x1 Genetic Analyzer (Applied Biosystems). Six exemplary VHH monodomain clones were obtained differing in sequence by at least 1 amino acid, but having CDR regions, each at least10 90% homologous to the others, thus indicating that they originated from one parental clone by virtue of in vivo maturation in an immunized llama (Table 1). Table 1. Sequences of CD47-specific binding VHH monodomains to human CD47. (See p 85). Thus the scope of all possible CDR1, CDR2 and CDR3 sequence combinations to generate an operative anti-CD47 single VH domain as claimed in Claim 1 is beyond the scope of what Applicants have shown themselves to be in possession of for a structure/function correlation.
In this case, independent claim 1 is drawn to an infinite genus of anti-PD-L1 binding sites which are not defined by structure but merely a wish to know. The specification teaches the monoclonal antibody of the invention as being bispecific for both CD47 and PD-L1 throughout the disclosure. Example 12 teaching the commercial anti-PD-L1 antibody clone, BCD135, as the only antibody used in the asymmetric construct with the single VH domain antibody of Claim 1 and Table 3. One set of CDRs (VH and VL) does not represent the breadth of the genus of all anti-PD-L1 CDRs much less which are at least 90% identical to those sequences. Moreover, as a single mutation can fully and unpredictably alter antibody function, there is a lack of correlation from the structure to the function to convey possession of the genus.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
One could not envisage which combination of CDRs for the single VH domain anti-CD47 binding aspect of the antibody are necessary to impart the claimed functional properties (Claims 1, 3, 15-17, 24-28). One could not envisage which anti-PD-L1 antibodies are necessary to impart the claimed functional properties (Claims 1, 3, 15-17, 24-28).
As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of three CDRs for the anti-CD47 VH domain and six CDRs for the anti-PD-L1 domain is required.

12.	Claims 15 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for general in vitro cytotoxic effects where applicable to alleviating the disease/disorder, does not reasonably provide enablement for curing or preventing the claimed diseases/disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
When a compound is limited by a particular use, enablement is evaluated based on that limitation; MPEP §2164.01(c). “Treatment” includes both curing and preventing disease (specification p.35). Claims 24-25 recite the instant compounds will fully prevent or cure multiple different cancers.
The specification provides certain in vitro data regarding functional activity of the bispecific constructs
Example 18 (Fig 8-9): induction of ADCC for anti-PD-L1/anti-CD47 bispecific. Both test and control antibodies showed EC50 to comparable levels or exceeding the value.
Example 19 (Fig. 11): stimulation of phagocytosis index of macrophages for anti-PD-L1/anti-CD47 bispecific. Both test and control antibodies stimulated antibodies to comparable levels. Therefore the species in Claim 15 is no better than the control.
Example 21 (Fig 12-15): analysis of CDC activity for anti-PD-L1/anti-CD47 bispecific. None of the test antibodies cause CDC, therefore the species of CDC in Claim 15 are NOT enabled. 
Example 22: antagonistic activity of anti-PD-L1/anti-CD47 bispecific against PD-L1R. Test and control antibodies stimulate T-cell dependent cytotoxicity against PD-L1R expressing target cells. NO DATA SHOWN.
Thus, the instant methods of use represent no more than a hypothesis that the instant bispecific antibody could prevent or cure a wide variety ofdiseases/disorders—or even any PD-L1 and/or CD47  mediated disease—whereas the art points out that at least one of these is unpredictably treatable and mostly fails. See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Thus, testing Applicant’s hypothesis regarding the efficacy of these antibodies, particularly given the limited in vitro evidence, represents undue experimentation.
Therefore, claims 15 and 24-28 are not fully enabled.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643